DETAILED CORRESPONDANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending and examined on the merits in the present office action.

Claim Interpretation

The claims read on plants derived from BLUEROCK having an added desired trait introduced through backcrossing, mutation, or transformation (see claims18-21 and 24, for example). The Specification (pg. 17) provides “Essentially all the physiological and morphological characteristics. A plant having25 essentially all the physiological and morphological characteristics means a plant having all the physiological and morphological characteristics of a plant of the present invention, except for desired characteristic(s) that is not present in the plant of the present invention, instead which can be obtained from another plant via a breeding program or directly introduced via New Breeding Techniques. In some embodiments, one of the non-limiting examples for a plant having (and/or30 comprising) essentially all the physiological and morphological characteristics shall be a plant having all the physiological and morphological characteristics of a plant of the present invention 17217032372 v2Attorney Docket No. VILM-044/OOUS 313073-2088other than desired, additional trait(s)/characteristic(s) conferred by a converted or modified gene.” 
Thus, it is understood that the plant of claim 18 comprises the “single locus conversion” which comprises the desired trait (such as herbicide resistance, clarm 19} and otherwise all of the characteristics of the variety BLUEROCK.
However, it is noted that “single locus conversion” is not defined but rather broad embodiments are provided:
(1) A single locus may contain several genes. (2) the single locus conversion Changes one orseveral nucleotides of the plant genome. (3) As used herein, the term "a" or "an" refers to one orroore of that entity; for example, "a single locus conversion” refers to one or more singte locusconversions or at least one single locas conversion (pgs. 8 and 15). Thus, the term “single locus conversion” is not limited to “one” conversion bat rather encompasses altering multiple loci withone or more genes. These plants would have otherwise “essentiatly all” the traits of BLUEROCKbut are not represented by the deposit nor the traits of the deposit. They are new lines.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not conform with the rules as provided in brief above and comprise language that is not clear and concise and comprises legal phraseology that should be avoided (Novel lettuce)(such as).
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 6, 18, and 24 are rejected under 35 U.S.C. 112(b), as being indefinite in their recitation "NCIMB No -----" because the "NCIMB Accession No." is missing. This number is required for the claim to be complete. 
Claims 1, 4, 6, 16, 17, 18, and 24 are rejected under 35 U.S.C. 112 (b), as being indefinite in their recitation “lettuce designated BLUEROCK” because the recitation does not clearly identify the claimed soybean cultivar and seed.  Furthermore, the recitation does not set forth the metes and bounds of the claimed invention.  Since the name "BLUEROCK" is not known in the art, the use of said name does not carry art recognized limitations as to the specific characteristics or essential characteristics that are associated with that denomination.  In addition, the name appears to be arbitrary, and the specific characteristics associated therewith could be modified, as there is no written description of the lettuce plant that encompasses all of its traits. This rejection can be obviated by perfecting the deposit requirements.
Claims 2, 4-6, 18, and 24 are rejected for referring to Table 1, and thus, are incomplete. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993). See MPEP 2173.05(s).
he term "single locus conversion" in claim 18 is a relative term which renders the claim indefinite. The term "single locus conversion” is not defined by the claim, the specification doesnot provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A “single locus conversion” is relative to a starting plant; however, no reference point is provided in the claim. The claim states that the plant has “essentially all” the traits of BLUEROCK but there is no requirement that the conversion is relative to BLUEROCK.
Claim 18 recites the limitation "said lettuce has been deposited" in line 3. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the deposited seed refers to the “lettuce plant comprising a single locus conversion” or to BLUEROCK.
Dependent claims are rejected for failing to overcome the deficiencies of the parent claim. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the 
The claims are drawn to plants and seeds of lettuce variety BLUEROCK and methods of using said plant to produce progeny and plants having an added trait. 
Since the seed claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public.  It is noted that Applicant intends to deposit seeds for BLUEROCK at NCIMB, but there is no indication that the seeds have been deposited, an indication as to whether the deposit has been made and accepted, or will be made, under the Budapest Treaty, and thus it is unclear whether proof of viability testing is required. Additionally, no receipt of deposit or viability testing has been provided by the Applicant.  See page 66 of the Specification, for example.
If the deposit of these seeds is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the seeds will be irrevocably and without restriction or condition released to the public upon the issuance of a patent or a statement that all requirements under 37 CFR 1.801-1.809 will be complied with would satisfy the deposit requirement made herein.  
Currently, there are seven Budapest Treaty International Depositary Authorities (IDAs) that accept seeds for deposit. Of those seven, the American Type Culture Collection (ATCC), which is one of the largest IDAs, has in the past, required 2,500 seeds for deposit. Effective 
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that:
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removedupon granting of the patent for the enforceable life of the patent in accordance with 37 CFR § 1.808(a)(2);(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807).
In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification, if not already present. See 37 CFR 1.801 - 1.809 (MPEP §§ 2401 -2411) for additional explanation of these requirements.
(see e.g. page 66 of the instant Specification). To perfect the deposit, the deposit must be made and accepted under the Budapest Treaty or the results of a viability test must be provided.

Claims 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 is drawn to a lettuce plant comprising a single locus conversion and essentially all of the characteristics of BLUEROCK listed in Table 1 when grown under the same environmental conditions. 
Claim scope:
“Essentially all” is defined by the instant Specification – see above. For brevity, “essentially all” is defined as meaning that the plant has the altered trait and otherwise all of the characteristics of the variety. 
Where the claim recites “single locus conversion”, it is unclear what this is in reference to. 
The term “single locus conversion” is not defined but rather broad embodiments are provided: 
 (1) A single locus may contain several genes. 
(2) the single locus conversion changes one or several nucleotides of the plant genome. 

Thus, the term “single locus conversion” is not limited to “one” conversion but rather encompasses altering multiple loci with one or more genes. Since there is no limit on the number of conversions nor a requirement for which traits must be retained, this claim encompasses plants that have as little as one trait in common with BLUEROCK (a conversion at each locus as compared to BLUEROCK).  These plants would have all of the new traits (unlimited) and otherwise “essentially all” of the traits of BLUEROCK. These are not represented by the deposit nor the traits of the deposit. They are different lines. 
The Applicant describes lettuce variety BLUEROCK in Table 1 and further eventually by way of the deposit. 
However, the Applicant has not described nor were in possession of lettuce varieties that are not BLUEROCK or its F1 progeny. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Peng et al (U.S. Patent No. 9,642,331). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to seed and lettuce plants of variety BLUEROCK and methods of using the plants in breeding processes.
Peng (’331) claims seed and lettuce plants of variety VAQUERO and methods of using the plants in breeding processes.
This rejection is made because the Examiner cannot determine whether the patented plant or claimed plant possesses patentably distinct characteristics or genetics that are not recited in the respective specifications.  
The instant specification is silent with regard to the breeding history utilized to arrive at the claimed variety and the issued patent is silent with regard to the breeding history utilized to arrive at their variety; therefore, the Examiner does not have any information about the underlying genetics that could be relied upon for distinguishing the two varieties.
Comparing the traits in Table 1 of the instant application (see pages 50-51) to the traits in Table 1 of the issued patent (see columns 33-34), the two varieties share the vast majority of the traits, and the only traits with any differences are quantitative values that can be influenced by 
The text of the instant claims and that of Peng only differ in so far as the name of the plant. Peng discloses seed and plants of variety VAQUERO, tissue culture of regenerable cells, plants regenerated from the tissue culture, methods of breeding VAQUERO to produced selfed or F1 progeny, methods of introducing a trait of interest via backcrossing; single locus converted plants (claims 1-20). Additionally, Peng discloses utilizing “New Breeding Technique” to introduce the desired trait, including genome modification, mutation (col. 4, lns. 23-67; col. 6 lns. 5-26). 
Therefore, if not the same, these plants appear to be obvious variants of one another.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-24 of copending Application No. 16/718,642 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
	This rejection is made because the Examiner cannot determine whether the co-pending plant or claimed plant possesses patentably distinct characteristics that are not recited in the respective specifications.  The Examiner does not have sufficient facts to determine whether the claimed plants and seeds are inherently the same as the co-pending plants and seeds.  In addition, In re Best 195 USPQ 430, 433 (CCPA 1977).
The instant claims are drawn to seed and lettuce plants of variety BLUEROCK and methods of using the plants in breeding processes.
The claims of ‘642 are drawn to seed and lettuce plants of variety KANAKA and methods of using the plants in breeding processes.
The only difference in the claims is the name of the variety. However, it is noted that in neither case has the deposit been perfected and further the name of the plant is arbitrary and not art accepted. It is noted that the breeding history for either KANAKA or BLUEROCK has not been provided, and thus, it is unclear whether these plants are related as siblings, or generationally off the same initial cross. Therefore, the Examiner does not have any information about the underlying genetics that could be relied upon for distinguishing the two varieties. 
A review of Table 1 in both cases revealed substantial overlap in the traits – the first 29 traits are identical. Additionally, the resistance traits and regions of adaptation are identical. The only traits with any differences (frame leaf length, frame leaf width, leaf index, plant weight, plant height, core length, and diameter) are quantitative values that can be influenced by growth conditions, and the values reported are given without any standard deviations or error bars yet are understood to be averages. 


Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No.16/718,642 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the applications claim patentably indistinct lines.
As discussed above, the plants of KANAKA and BLUEROCK appear to be the same. The instant claims and co-pending claims only differ in the name of the plant and both disclosures are silent with respect to the breeding history. 
A review of Table 1 in both cases revealed substantial overlap in the traits – the first 29 traits are identical. Additionally, the resistance traits and regions of adaptation are identical. The only traits with any differences (frame leaf length, frame leaf width, leaf index, plant weight, plant height, core length, and diameter) are quantitative values that can be influenced by growth conditions, and the values reported are given without any standard deviations or error bars.
Therefore, if not the same plant, KANAKA and BLUEROCK are not patentably distinct as the plants share many of the same characteristics, having similar values for environmentally controlled traits, and thus, appear to at least be obvious variants of one another. 
.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,642,331. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to seed and lettuce plants of variety BLUEROCK and methods of using the plants in breeding processes.
’331 claims seed and lettuce plants of variety VAQUERO and methods of using the plants in breeding processes.
This rejection is made because the Examiner cannot determine whether the patented plant or claimed plant possesses patentably distinct characteristics that are not recited in the respective specifications.  
The instant specification is silent with regard to the breeding history utilized to arrive at the claimed variety and the issued patent is silent with regard to the breeding history utilized to arrive at their variety; therefore, the Examiner does not have any information about the underlying genetics that could be relied upon for distinguishing the two varieties.


Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8,722,971. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to seed and lettuce plants of variety BLUEROCK and methods of using the plants in breeding processes.
’971 claims seed and lettuce plants of variety ABILENE and methods of using the plants in breeding processes.
This rejection is made because the Examiner cannot determine whether the patented plant or claimed plant possesses patentably distinct characteristics that are not recited in the respective specifications.  

Comparing the traits in Table 1 of the instant application (see pages 50-51) to the traits in Table 1 of the issued patent (see columns 10-11), the two varieties share the vast majority of the traits, and the only traits with any differences are quantitative values that can be influenced by growth conditions, and the values reported are given without any standard deviations or error bars. Additionally, the instant Specification compares BLUEROCK with ABILENE (see Tables 2-8), and the values are not statistically significantly different – see for example plant weight where in Trial 3 BLUEROCK averaged 494.5 and ABILENE averaged 493.3. Additionally, there is no significant difference in plant height, harvest maturity, leaf index, or leaf area. These values are thus not significantly different by Applicant’s own admission, and any difference does not appear to be substantial (a difference in kind, not degree). Therefore, these plants appear to be obvious variants of one another and are not patentably distinct.  

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,631,492. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to seed and lettuce plants of variety BLUEROCK and methods of using the plants in breeding processes.
’331 claims seed and lettuce plants of variety BORONDA and methods of using the plants in breeding processes.

The instant specification is silent with regard to the breeding history utilized to arrive at the claimed variety and the issued patent is silent with regard to the breeding history utilized to arrive at their variety; therefore, the Examiner does not have any information about the underlying genetics that could be relied upon for distinguishing the two varieties.
Comparing the traits in Table 1 of the instant application (see pages 50-51) to the traits in Table 1 of the issued patent (see columns 10-11), the two varieties share the vast majority of the traits, and the only traits with any differences are quantitative values that can be influenced by growth conditions, and the values reported are given without any standard deviations or error bars. Any difference does not appear to be substantial (a difference in kind, not degree). Therefore, these plants appear to be obvious variants of one another and are not patentably distinct.  

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No.16/533069 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the applications claim patentably indistinct lines.
The instant claims are drawn to seed and lettuce plants of variety BLUEROCK and methods of using the plants in breeding processes.
’069 claims seed and lettuce plants of variety CONCHO and methods of using the plants in breeding processes.

The instant specification is silent with regard to the breeding history utilized to arrive at the claimed variety and the issued patent is silent with regard to the breeding history utilized to arrive at their variety; therefore, the Examiner does not have any information about the underlying genetics that could be relied upon for distinguishing the two varieties.
Comparing the traits in Table 1 of the instant application (see pages 50-51) to the traits in Table 1 of the co-pending [0207], the two varieties share the vast majority of the traits, and the only traits with any differences are quantitative values that can be influenced by growth conditions, and the values reported are given without any standard deviations or error bars. Any difference does not appear to be substantial (a difference in kind, not degree). Therefore, these plants appear to be obvious variants of one another and are not patentably distinct.  

Conclusion
Claims 1-24 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY KATE BURAN whose telephone number is (571)270-5284.  The examiner can normally be reached on Monday-Friday 7:30am - 3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ashley K Buran/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        

ATTACHMENT TO OFFICE ACTION
Request for Information under 37 CFR § 1.105

	Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming plants and seeds of variety KANAKA. However, the Applicant is silent with respect to the breeding history used to develop the plant. 
  The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:

(i) Please supply the breeding methodology and history regarding the development of the instant variety.
a) Such information should include the all the designations/denominations used for the original parental lines 
a1) and should also include the breeding history of the parental lines. 
b) Information should also include information pertaining to the public availability of the original parental lines and instantly claimed plants and seeds.
c) The breeding method used should be set forth such as whether single seed descent, bulk method, backcross method, or some other method was used.

d) The filial generation in which the instant plant was chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.
f)  Are there any patent applications or patents in which the parents, siblings or progeny of the instant plant are claimed?  If so, please set forth serial numbers and names of the plants.
g) Are there other tradenames associated with the variety? If so, please set forth the alternative names used to describe the variety. 

If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
	In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.  Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first 
The Applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office Action.  A complete reply to the enclosed Office Action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office Action.

/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662